DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,286,854. Although the claims at issue are not identical, they are not patentably distinct from each other because the amended limitation of “wherein the signal enables the audio/visual device to display a message in indicate an external power source is to be connected through the power connecter to the media device to provide the additional power” is suggested by dependent claim 7 of U.S. Patent No. 9,286,854, which states “the indicia of physical connection state and power resources specify proper connection to a power source, improper connection to a power source and battery utilization”. The outstanding double patenting rejection provided in the office action mailed January 28, 2022 remains otherwise unchanged.
Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9 of U.S. Patent No. 9,848,231. Although the claims at issue are not identical, they are not patentably distinct from each other because the amended limitation of “wherein the signal enables the audio/visual device to display a message in indicate an external power source is to be connected through the power connecter to the media device to provide the additional power” is suggested by dependent claim 9 of U.S. Patent No. 9,848,231, which states “the at least one indicia includes a fourth indicia visually indicating power level of the battery storage is low and needs to be charged for the media device to continue operation”. The outstanding double patenting rejection provided in the office action mailed January 28, 2022 remains otherwise unchanged.
Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,219,030. Although the claims at issue are not identical, they are not patentably distinct from each other because the amended limitation of “wherein the signal enables the audio/visual device to display a message in indicate an external power source is to be connected through the power connecter to the media device to provide the additional power” is suggested by dependent claim 3 of U.S. Patent No. 10,219,030, which states “receive the additional power from the external power source, after determining that the additional power is required to fully operate the media device”. The outstanding double patenting rejection provided in the office action mailed January 28, 2022 remains otherwise unchanged.
Claims 21, 28, and 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,750,235. Although the claims at issue are not identical, they are not patentably distinct from each other because the amended limitation of “wherein the signal enables the audio/visual device to display a message in indicate an external power source is to be connected through the power connecter to the media device to provide the additional power” is suggested by dependent claim 3 of U.S. Patent No. 10,750,235, which states “determine that the additional power is required to operate the media device, after detecting that the at least one type of audio/visual interface that is utilized by the media device is the second type of audio/visual interface which is not capable of fully operating the media device without the additional power”. The outstanding double patenting rejection provided in the office action mailed January 28, 2022 remains otherwise unchanged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raveendran et al. (2011/0176602, of record) [Raveendran] in view of Cha (2008/0189298, of record) and Hale et al. (2013/0057777) [Hale].
Regarding claims 21, 28, and 35, Raveendran discloses a media device (fig. 1 white space device 102), comprising:
 an internal power source configured to provide power to the media device (internal battery of white space device 102, paragraph 0033); 
an audio/visual connector configured to utilize the at least one type of audio/visual interface (PCle/Express Card/USB, see paragraphs 0037-0040) to couple the media device (102) to an audio/visual device (fig. 1 host device 101); 
a power connector configured to receive additional power via a removable power cord (charging unit, paragraph 0041); 
a circuit board operatively coupled to memory, at least one processor, the audio/visual connector, and the power connector, wherein the at least one processor is configured to detect the at least one type of audio/visual interface that is utilized by the media device, determine whether the additional power is required to operate the media device, and receive at least a portion of the power from the internal power source to transmit a signal through the audio/visual connector to the media device from the audio/visual device, in response to a determination that the additional power is required from the removable power cord to operate the media device (paragraph 0041).
Raveendran fails to disclose the audio/visual connector can also transmit a signal through the audio/visual connector from the media device to the audio/visual device, wherein the signal enables the audio/visual device to display a message to indicate an external power source is to be connected through the power connector to the media device to provide the additional power.
In an analogous art, Cha teaches utilizing a transceiver coupled to a mobile device for both sending and receiving signals with remote sources over local white space bands (paragraph 0030), granting access to online content to a wider range of mobile devices that may not have independent network access capabilities (paragraph 0025).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the media device of Raveendran to include the audio visual connector can also transmit a signal through the audio/visual connector from the media device to the audio/visual device, as suggested by Cha for the benefit of granting access to online or network content to a wider range of mobile devices that may not have independent network access capabilities.
Raveendran and Cha fail to disclose the signal enables the audio/visual device to display a message to indicate an external power source is to be connected through the power connector to the media device to provide the additional power.
In an analogous art, Hale teaches enabling display devices via a signal that additional power is required to operate an electronic device allowing a user to take appropriate action to operate the electronic device (paragraphs 0031 and 0040).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the media device of Raveendran and Cha to include the signal enables the audio/visual device to display a message to indicate an external power source is to be connected through the power connector to the media device to provide the additional power, as suggested by Hale, for the benefit of prompting and thus informing a user to take appropriate action which ensures proper operation of the device.

Regarding claims 22-24, 29-30, and 36-37, Raveendran, Cha, and Hale disclose the media device, method, and computer readable medium of claims 21, 28, and 35, further comprising a housing configured to at least partial enclose the circuit board and the internal power source (Raveendran fig. 1) and an indicator configured to indicate a power level of the internal power source (Hale paragraph 0031).

Regarding claims 25, 31, and 38, Raveendran, Cha, and Hale disclose the media device, method, and computer readable medium of claims 21, 28, and 35, wherein the internal power source is configured to receive the additional power from at least the power connector and the additional power from at least the power connector recharges the internal power source (“charging unit”, Raveendran paragraph 0041).

Regarding claims 26, 32-33, and 39-40, Raveendran, Cha, and Hale disclose the media device, method, and computer readable medium of claims 21, 28, and 35, wherein the at least one type of audio/visual interface includes a first type of audio/visual interface capable of operating the media device without the additional power and a second type of audio/visual interface not capable of operating the media device without the additional power (Raveendran paragraph 0041).

Regarding claims 27 and 34, Raveendran, Cha, and Hale disclose the media device and method of claims 26 and 32, wherein the at least one processor is further configured to detect whether the media device is properly connected to an external power source via the power connector and the removable power cord, detect that the media device is not properly connected to the external power source and determine that the additional power is required to operate the media device, after detected that the type of audio/visual interface that is utilized by the media device is the second type of audio/visual interface which is not capable of fully operating the media device without the additional power (Raveendran paragraph 0041).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421